Case 6:19-cV-00317-I\/|C Document 3 Filed 03/05/19 Page 1 of 1

AO 458 (Rev. 06/09) Appearance of Counsel

 

UNITED STATES DISTRICT CoURT

State of Oreqon. et a|.
Plal'ntl'jj”
v

A|ex M. Azar l|, et al.
Defendant

To: The clerk of court and all parties of record

for the
District of Oregon

V\/\/\/\./

Case No. 6:19-cv-00317

APPEARANCE OF COUNSEL

l am admitted or otherwise authorized to practice in this court, and l appear in this case as counsel for:

P\aintiff State of New York

D'dt€! 03/05/2019

M/@

ney signature §

 

Matthew Co|anqelo (NY bar no. 4228797)

Printed name and bar number

New York State Office of the Attorney Genera|
28 Liberty Street, 19th F|oor
New York, NY 10005

 

Address

Matthew.Co|ange|o@ag.ny.gov

 

E-mail address

(212) 416-6057

 

Telephone number

 

FAX number

